DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Drawings
The drawings are objected to because FIGS. 4A and 4B, as recited in paragraph [0056] of the specification, appear to be missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, 7, 11, 14, 16, 18, and 20 are objected to because of the following informalities:  
Claim 1 line 6, “object” should read “an object”.
Claim 5 recites the limitation “the suction cup” in line 2. It appears that there is a lack of antecedent basis because claim 5 is dependent on claim 1 and not claim 3, where “a suction cup” is recited.
Claim 7 recites the limitation “the semi-circular rotational motion”. It appears that there is a lack of antecedent basis for this limitation. 
Claim 11 recites “each end effector” in lines 2 and 3. Since there is no recitation of “a plurality of end effectors” in claim 3 or claim 1, “each” should be replaced with “the” or claim dependency should be corrected. 
Claim 11 recites “the plurality of end effectors” in line 5. It appears that there is a lack of antecedent basis for this limitation. 
Claim 14 recites the limitation “with the angular slot” in line 8. This should read “within the angular slot”.
Claim 16 recites “object” in line 4. This should read “an object”.
Claim 18 recites “object” in line 2. This should read “the object”.
Claim 20 recites “the second end” in line 3. It appears that there is a lack of antecedent basis for this limitation. 
Claim 20 needs a period after “end effector” in line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 10, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 109879047 A), hereinafter Zhang.
Regarding claim 1, Zhang teaches an end of arm tool 100 (Fig. 1), comprises: 
a rotating plate 5 (Fig. 1) with a first slot 52 (Fig. 4, [0058], “Three sliding grooves 52 are provided on the rotating plate 5”); and 
an end effector 42 (Fig. 1) inserted through the first slot 52 with a clearance to move the end effector within the first slot 52 ([0058], “the pendulum bar 42 passes through the sliding groove 52” and [0060], “the swing lever 42 is driven to slide along the sliding groove 52”), wherein the rotating plate 5 is adjusted to alter an orientation of the end effector to position the end effector 42 at one of a plurality of different angles ([0060] and [0061]) based on characteristics of object 8 (Fig. 9) to be handled by the end effector 42 ([0058], “Utilizing the self-adaptive function of the plurality of pendulum rods 42 to the size and shape of the object”).

Regarding claim 2, Zhang further teaches the plurality of different angles comprises an acute angle relative to a rotating axis of the rotating plate (Fig. 9, [0085], “Each pendulum rod 42 slides inward from the outermost end along the sliding groove on the rotating plate 5, the pendulum rod 42 is gathered inward around the pendulum rod shaft 41” – Fig. 9 shows that the angle of the end effectors/pendulum rod 42 relative to the rotating axis of the rotating plate is acute).

Regarding claim 4, Zhang further teaches the end effector 42 is one of a plurality of end effectors 42 (Fig. 1), each secured inside a respective first slot 52 (Fig. 4) on the rotating plate 5 ([0058], “Three sliding grooves 52 are provided on the rotating plate 5, and each pendulum bar 42 corresponds to each sliding groove 52.

Regarding claim 10, Zhang further teaches the characteristics of the object 8 includes one of a size or shape of the object 8 ([0058], “Utilizing the self-adaptive function of the plurality of pendulum rods 42 to the size and shape of the object”).

Regarding claim 16, Zhang teaches a method for operating an end of arm tool 100 (Fig. 1) comprising: 
rotating a rotating plate 5 to alter an orientation of an end effector 42 ([0061], “the rotating plate 5 rotate in the second rotating direction (the first rotating direction is opposite to the second rotating direction), and the swing lever 42 rotates along the sliding groove.”); and 
positioning the end effector 42 at one of a plurality of different angles ([0061], “The sliding groove 52 in the center direction of the plate 5 slides against the outer end of the rotating plate 5 to make an outward expansion movement”) based on characteristics of object 8 (Fig. 9) to be handled by the end effector 42 ([0058], “Utilizing the self-adaptive function of the plurality of pendulum rods 42 to the size and shape of the object”).

Regarding claim 19, Zhang further teaches altering a first end of the end effector to a first configuration ([0060], “The swing lever 42 slides along the sliding groove 52 from the outer end of the rotating plate 5 to the center of the rotating plate 5”) and a second end of the end effector to a second configuration ([0060], “the pendulum bar 42 gradually moves closer to the object 8 until it contacts the object 8 and clamps it”). 

Regarding claim 20, Zhang further teaches changing a diameter of a circular configuration formed collectively by the second end of the end effector ([0060], “The swing lever 42 slides along the sliding groove 52 from the outer end of the rotating plate 5 to the center of the rotating plate 5, making the direction in the inward gathering movement, the pendulum bar 42 gradually moves closer to the object 8 until it contacts the object 8 and clamps it”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Feng et al. (CN 103831838A), hereinafter Feng. 
Regarding claim 5, Zhang fails to specifically teach a supporting plate positioned between the rotating plate and the suction cup, wherein the supporting plate comprises an aperture to receive a portion of the end effector.
However, in the same field of endeavor, Feng teaches a supporting plate (Fig. 1, “base plate 5”) …, wherein the supporting plate comprises an aperture (Fig. 4, “base plate hinge 501”) to receive a portion of the end effector ([0041], “The safety pin 6 hinges the pawl 1 and the base plate 5 by connecting the pawl hinge hole 101 and the base plate hinge hole 501”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zhang to include a supporting plate to receive a portion of the end effector. This modification would provide a secure means for the end effectors when performing an operation. 
Feng does not specifically teach the supporting plate is positioned between the rotating plate and the suction cup. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zhang, as modified by Feng, to position the supporting plate between the rotating plate and the suction cup, since it has been held that rearranging parts of an invention involves only routine skillin the art. In re Japikse, 86 USPQ 70.

Claims 6-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Regarding claim 6, Zhang further teaches the rotating plate is rotated in a circular rotational motion ([0058], “The external driving force A is applied to the rotating plate 5 to rotate the rotating plate 5 and drive the swing lever 42 to move in the sliding groove 52.”) by an electric motor ([0069], “The control device is electrically connected to the driving mechanism 2 and is used to control the direction of the driving force, so that the rotating plate 5 can rotate in different radial directions”). 
However, Zhang fails to specifically teach the rotating plate is rotated in a semi-circular rotational motion. 
In view of Zhang’s teachings, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zhang to rotate the rotating plate in a semi-circular rotational motion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 7, Zhang further teaches the plurality of end effectors are oriented at one of the plurality of different angles with respect to a rotating surface of the rotating plate during the circular rotational motion (Fig. 9 shows the angles of the end effectors/pendulum rods 42 with respect to the rotating surface of the rotating plate change during the rotational motion, and [0060], “The swing lever 42 slides along the sliding groove 52 from the outer end of the rotating plate 5 to the center of the rotating plate 5, making the direction In the converging movement, the pendulum rod 42 gradually moves closer to the object 8 until it contacts the object 8 and clamps it”).
However, Zhang fails to specifically teach the rotating plate is rotated in a semi-circular rotational motion. 
In view of Zhang’s teachings, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zhang to rotate the rotating plate in a semi-circular rotational motion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 17, Zhang further teaches adjusting the rotating plate further comprises: subjecting the rotating plate to a circular forward and reverse rotational-motion ([0060], “the rotating plate is rotated by the external driving force A. 5 Rotate in the first rotation direction” and [0061], “the rotating plate 5 rotate in the second rotating direction (the first rotating direction is opposite to the second rotating direction)”).
However, Zhang fails to specifically teach the rotating plate is rotated in a semi-circular rotational motion. 
In view of Zhang’s teachings, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zhang to rotate the rotating plate in a semi-circular rotational motion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Hayashi et al. (JPH10217172A), hereinafter Hayashi.
Regarding claim 8, Zhang fails to specifically teach a non-rotating plate with a second slot coupled to the rotating plate, wherein a portion of the end effector is inserted through the second slot, and wherein the first slot partially overlaps with the second slot.
However, in the same field of endeavor, Hayashi teaches a non-rotating plate 34 with a second slot coupled to the rotating plate 41 (Fig. 9, , wherein a portion of the end effector is inserted through the second slot 38, and wherein the first slot 39 partially overlaps with the second slot 38 (Fig. 9, [0026], “Each of the support pipes 18 is inserted into a plurality of elongated holes 39 formed in a spiral shape around the cylinder axis Q by inserting them into a plurality of guide grooves 38 provided in the bottom plate 34 along the radial direction”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zhang to provide a non-rotating plate with second slots coupled to the rotating plate, as taught by Hayashi. This modification provides a secure and efficient rotation of the rotating plate in order to adjust the position and orientation of the end effector. 

Regarding claim 9, Zhang teaches the first slot 52 is an angular slot (Fig. 4). Zhang fails to specifically teach the second slot is a linear slot.
However, Hayashi teaches the first slot 39 is an angular slot (Fig. 9), and the second slot 38 is a linear slot (Fig. 9). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zhang to provide a non-rotating plate with second slots coupled to the rotating plate, as taught by Hayashi. This modification provides a secure and efficient rotation of the rotating plate in order to adjust the position and orientation of the end effector. 

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Heinrichs et al. (DE 102016220643 A1), hereinafter Heinrichs. 
Regarding claim 3, Zhang further teaches the end effector 42 comprises a first end and a second end (Fig. 1, [0057], “the first end of each swing rod 42 is rotatably connected with the base 1, and the second end of each swing rod 42 is respectively Passing through a sliding groove 52”), the first end being proximal to the rotating plate 5 and the second end being distal from the rotating plate (Fig. 1 shows that the first end of the end effector 42 is proximal to the rotating plate 5, and the second end of the end effector 42 is distal from the rotating plate 5). Yet, Zhang fails to specifically teach the second end comprises a suction cup.
However, in the same field of endeavor, Heinrichs teaches a second end of an end effector comprises a suction cup (Fig. 1, [0060], “Each of the three auxiliary suction elements 11.1, 11.2, 11.3 is mounted pivotably together with the associated gripper jaw 9.1, 9.2, 9.3”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zhang to include a suction cup for the second end of the end effector, as taught by Heinrichs. One of the ordinary skill in the art would have been motivated to make this modification in order to get a stronger grip on a wide variety of objects to be picked up, moved away and set down again from a wide variety of positions, orientations, and/or arrangements. 

Regarding claim 11, Zhang further teaches the second end of each end effector collectively forms a circular configuration when the first end of each end effector is inserted through the rotating plate (Fig. 1, [0021], “the arc-shaped sliding grooves are evenly distributed on the rotating plate in the circumferential direction, so that the pendulum rods are evenly arranged around the object in the circumferential direction”), and 
wherein the rotating plate is adjusted to change a diameter of the circular configuration ([0060], “The swing lever 42 slides along the sliding groove 52 from the outer end of the rotating plate 5 to the center of the rotating plate 5, making the direction in the inward gathering movement, the pendulum bar 42 gradually moves closer to the object 8 until it contacts the object 8 and clamps it”) based on the characteristics of the object to be handled by the plurality of end effectors ([0058], “Utilizing the self-adaptive function of the plurality of pendulum rods 42 to the size and shape of the object”).

Claims 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Yamada et al. (US 2017/0282363 A1), hereinafter Yamada. 
Regarding claim 14, Zhang teaches a robotic manipulator system, comprises: 
…
an end of arm tool 100 (Fig. 1), comprising: 
a rotating plate 5 (Fig. 1) with an angular slot 52 (Fig. 4, [0058], “Three sliding grooves 52 are provided on the rotating plate 5”); 
an end effector 42 (Fig. 1) inserted through the angular slot 52 with a clearance to move the end effector with the angular slot 52 ([0058], “the pendulum bar 42 passes through the sliding groove 52” and [0060], “the swing lever 42 is driven to slide along the sliding groove 52”); and 
…
adjust the rotating plate to alter an orientation of the end effector to position the end effector at one of a plurality of different angles ([0060] and [0061])  …
Yet, Zhang fails to specifically teach a vision system to: transmit an input data indicative of characteristics of an object to be handled by the robotic manipulator system, a controller coupled to the vision system and is configured to adjusting the orientation of the end effector based on the input data received from the vision system. 
However, in the same field of endeavor, Yamada teaches a vision system 102 (Fig. 1) to: 
transmit an input data ([0063], “data on the target object 106 to be referred to may include a set of two-dimensional images of the target object 106 observed in different directions and dimension data on the target object 106.”) indicative of characteristics of an object to be handled by the robotic manipulator system ([0063], “data on the target object 106 to be referred to may include a set of two-dimensional images of the target object 106 observed in different directions and dimension data on the target object 106.”) and 
a controller communicably coupled to the vision system (Fig. 1, [0069], “the information processing apparatus 104 loads a program for implementing the robot system 200.”), wherein the controller is configured to: 
adjust the orientation of the end effector based on the input data received from the vision system ([0077], “if a target object 106 is successfully recognized by the three-dimensional shape measurement in step S3 (YES in step S4), the processing proceeds to step S10 to determine an action plan for performing the gripping operation of the target object 106”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zhang to include a vision system to transmit input data indicative of characteristics of an object, as taught by Yamada, since it was known in the art that a vision system is used to capture an image of an object in order for the end effector to pick up the object based on the image data. 

Regarding claim 15, Zhang does not teach the vision system is further configured to capture an image of the object to be handled by the end of arm tool. 
However, Yamada teaches the vision system is further configured to capture an image of the object to be handled by the end of arm tool ([0071], “the gripping unit change acquisition unit 202 obtains image information about the target objects 106 and the arrangement locations 107 by using the imaging device 102”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zhang to include a vision system to transmit input data indicative of characteristics of an object, as taught by Yamada, since it was known in the art that a vision system is used to capture an image of an object in order for the end effector to pick up the object based on the image data. 

Regarding claim 18, Zhang teaches the characteristics includes at least one of a size or shape of the object ([0058], “Utilizing the self-adaptive function of the plurality of pendulum rods 42 to the size and shape of the object”). Zhang fails to specifically teach receiving an input data related to characteristics of object to be handled by the end effector.
However, Yamada teaches receiving an input data related to characteristics of object to be handled by the end effector ([0063], “data on the target object 106 to be referred to may include a set of two-dimensional images of the target object 106 observed in different directions and dimension data on the target object 106.”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zhang to receive input data related to characteristics of object, as taught by Yamada, in order to determine if a target object can be gripped by the end effectors of the robot and adjust the position and orientation of the end effectors accordingly to successfully grip the target object based on the characteristics of the target object, as suggested by Yamada. 

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.Q.B./ Examiner, Art Unit 3664                                                                                                                                                                                            /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664